       Case 2:18-cv-03208-PD Document 32 Filed 03/27/20 Page 1 of 4




                UNITED STATES DISTRICT COURT
          FOR THE EASTERN DISTRICT OF PENNSYLVANIA


COMMONWEALTH OF                           No. 2:18-cv-03208-PD
PENNSYLVANIA,
GOVERNOR TOM WOLF,
ATTORNEY GENERAL JOSH
SHAPIRO, and
PENNSYLVANIA STATE POLICE,

                  Plaintiffs,

                  v.

DEFENSE DISTRIBUTED,
DEFCAD,
GHOST GUNNER, and
CODY WILSON,

                  Defendants.


                       Defendants’ Motion to Reinstate

Beckley & Madden LLC                   Beck Redden LLP
Charles O. Beckley, II                 Chad Flores
cbeckley@pa.net                        cflores@beckredden.com
212 North Third Street, Suite 301      Daniel Hammond
P. O. Box 11998                        dhammond@beckredden.com
Harrisburg, Pennsylvania 17108         Hannah Roblyer
(717) 233-7691                         hroblyer@beckredden.com
                                       1221 McKinney Street, Suite 4500
Josh Blackman                          Houston, Texas 77010
josh@joshblackman.com                  (713) 951-3700
1303 San Jacinton Street
Houston, Texas 77002
(202) 294-9003

                            Counsel for Defendants
         Case 2:18-cv-03208-PD Document 32 Filed 03/27/20 Page 2 of 4




                        Defendants’ Motion to Reinstate

      Defense Distributed, DEFCAD, Ghost Gunner, and Cody Wilson move to

remove this case from the Civil Suspense Docket and reinstate it to active status.

I.    The case should be reinstated.

      In 2018, the Court placed this action in the Civil Suspense Docket “pending

the outcome of proceedings related to Defendants in Washington v. United States

Dep’t of State, Civ. No. 18-1115 (W.D. Wash. filed July 30, 2018).” (Doc. No. 25.)

Presumably, that occurred because the cases have some parties in common—the

Commonwealth of Pennsylvania is a plaintiff in both cases and Defense Distributed

is a defendant in both cases—and at some point appeared to involve possibly-related

issues. In any event, there is no reason to suspend this case any more.

      The district court in the 2018 Washington case issued a final judgment on

November 15, 2019. See Ex. A (final judgment); Ex. B (summary judgment order).

Ninth Circuit appeals have been initiated by Defense Distributed and two other

defendants, see Exs. C-D (notices of appeal), but not by the Commonwealth of

Pennsylvania or any other of that case’s plaintiffs. So either the appeal will leave

the current judgment unchanged or diminish it; in no event will the appeal yield more

relief for the Commonwealth of Pennsylvania than the current judgment. See, e.g.,

Greenlaw v. United States, 554 U.S. 237, 244 (2008) (“an appellate court may not

alter a judgment to benefit a nonappealing party”).
           Case 2:18-cv-03208-PD Document 32 Filed 03/27/20 Page 3 of 4




         Whatever effect, if any, that the 2018 Washington case’s final judgment has

on the instant case can now be determined via standard methods of civil procedure.

The Court should pick this case up where it left off1 and proceed to a resolution.

                                         Conclusion

         The Court should remove this case from the Civil Suspense Docket and

reinstate it to active status.



    Date: March 27, 2020.                        Respectfully submitted,

    Beckley & Madden LLC                         Beck Redden LLP
    Charles O. Beckley, II
    cbeckley@pa.net
    212 North Third Street, Suite 301            Chad Flores
    P. O. Box 11998                              cflores@beckredden.com
    Harrisburg, Pennsylvania 17108               Daniel Hammond
    (717) 233-7691                               dhammond@beckredden.com
                                                 Hannah Roblyer
    Josh Blackman                                hroblyer@beckredden.com
    josh@joshblackman.com                        1221 McKinney Street, Suite 4500
    1303 San Jacinton Street                     Houston, Texas 77010
    Houston, Texas 77002                         (713) 951-3700
    (202) 294-9003




1
  When this case entered the Civil Suspese Docket, pending before the Court were Plaintiffs’
Corrected Amended Complaint (Doc. 16) and Plaintiffs’ Motion for a Preliminary Injunction (Doc.
6). At that time, the Court had ordered that “Defendants need not respond to Plaintiffs’ Corrected
Amended Complaint (Doc. No. 16) and Motion for Preliminary Injunction (Doc. No. 6) pending
further Order of Court.” Doc. 22 at 1.
         Case 2:18-cv-03208-PD Document 32 Filed 03/27/20 Page 4 of 4




                              Certificate of Service

On March 27, 2020, this document was filed using the Court’s Electronic Case
Filing system and all parties were served via the Notice of Electronic Case Filing.


                                           Beck Redden LLP


                                           Chad Flores
                                           cflores@beckredden.com
                                           1221 McKinney Street, Suite 4500
                                           Houston, Texas 77010
                                           (713) 951-3700
